DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
McIntyre (US 4650151) was considered most pertinent to applicant's disclosure.  
McIntyre discloses an executive system (fig. 2) for driving a valve (12) to open and close, comprising: a first housing (53, 46, 34), having a first inner cavity (in which 54 slides), and also having at least one medium channel (100) provided in a side wall (as seen in fig. 2) of the first housing and communicated with the first inner cavity; a linkage block (54), having an outer peripheral wall (having seals 104) arranged on a wall of the first inner cavity (as seen in fig. 2) in a slidable and sealed manner and partitioning the first inner cavity into an upper cavity (102) at an upper position and a lower cavity (112) at a lower position, the medium channel being communicated with the upper cavity (100 communicates with 102); a first drive rod (44), having a bottom part sequentially passing through a top part (53) of the first housing and the linkage block in a slidable and sealed manner and extending into the lower cavity (112) (the bottom part of 44 is interpreted as the portion extending through 53, 54, and 112, with the top part being the portion adjacent 74), wherein a position-limiting part (step at 44b) extending 
However McIntyre’s top part of the conversion assembly (threaded interaction between the top of 44, 74 and the bottom of 42), does not have a top part connected on an outer wall of the first rotary shaft 42. The top part 74 is internally threaded on an internal wall of 42.  Therefore, the prior art does not further disclose or render obvious the conversion assembly having a top part connected on an outer wall of the first rotary shaft, for converting a rotation movement of the first rotary shaft into a linear up-and-down movement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753